DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 2/10/2022.
Claims 1-20 are currently pending and have been examined. 
Claims 7, 10, and 20 are amended.
This action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The Amendment filed 2/10/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection set forth in the Non-Final Office Action mailed 11/10/2021.
Applicant’s arguments, see page 13, lines 4-5, regarding the foregoing amendments overcoming the 112(a) rejections of claims 10 and 20 are not persuasive. The amendment added the limitation “to inform how the robotic manipulator to stop” regarding what the redundant sensors, communication, and/or logic does. In addition to this amendment being objected to, the 112(a) rejections are maintained because the amendment would not resolve the issue of possession of claims 10 and 20.
Applicant’s arguments, see page 13, lines 6-16, regarding the 112(f) invocations in claims 1-4, 10-12, 14, and 20 are not persuasive. According to the 3-prong analysis from MPEP 2181.1, the claim limitation “safety system” invokes 112(f). ‘Safety system’ is the generic placeholder. “Configured to” 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the redundant sensors, communication, and/or logic of claims 10 and 20 and method steps described in claims 11-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. More specifically, at bare minimum figs. 1-3 are missing the following:
Claim 10 and 20’s redundant sensors, communication, and/or logic.
Claim 11’s steps of receiving input limits, monitoring the motion, determining that maximum brake torque/force can stop the robot within specified limits, and triggering stopping of the robot (not merely “reduce the speed”) when maximum braking cannot stop the robot in the specified limits (not merely “if the result is close”).
Claim 12’s step of triggering stopping of the robot (not merely “reduce the speed”) when maximum braking cannot stop the robot in the specified limits (not merely “if the result is close”).
Claim 13’s step where extrapolation is performed until the robot is predicted to have stopped.
Claim 14’s step of triggering stopping of the robot (not merely “reduce the speed”) when maximum braking cannot stop the robot in the specified limits (not merely “if the result is close”).
Claim 15’s step of generating robot trajectories.
Claim 16-19’s steps within the generating a robot trajectory step.
The examiner suggests adding additional figures with flow charts that recite each and every method step recited by claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, lines 22-23 recites typographical error “or and.”  Since the limitation recites “at least one of…”, the limitation is interpreted as and/or. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 1-4, 10-12, 14, and 20.  The safety system in Claims 10 and 20 may  not invoke 112f because these claims seem to indicate that the safety system includes the sensor, communication, and/or logic. However, if that is not the case, then 112f is also invoked for claims 10 and 20. Communication by itself is not a structure.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure is described in the description as “the safety system can for instance be provided as a part of the controller or as a separate computing device such as controllers, logic devices, micro-processors or the like.” [0012] (computing device or a controller is known in the art as a computer or processor).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 10 and 20 recite “wherein the safety system is implemented using at least one of redundant sensors, communication, and/or logic.” It is unclear to the examiner how sensors, communication, or logic are implemented into the safety system because the description provided in the specification is insufficient. Paragraphs [0012], [0017], [0022], and [0054-0055] merely repeat the claim limitation without any further description, and therefor does not show that the inventor has possession of the invention. For the sake of examination, the examiner interprets the limitation as the use of multiple sensors, communications, and/or logic to reassure whether or not the robot will safely stop within the user’s stopping time or distance limit by checking if the redundant device reads the same result as the first device. 
The added amendment of “to inform how the robotic manipulator will stop” shows intended use, but specifics of how these are used is not described in the specification. Paragraphs [0012], [0017], [0022], and [0054-0055] mentions the redundant sensors, communication, and/or logic but does not describe how they would inform the robotic manipulator to stop. Paragraph [0040] generically mentions that sensor information can influence the trajectory but also doesn’t describe how it would inform the robot to stop.
While there could be many conceivable ways a person of ordinary skill in the art could think of to implement the concept, there still has to be enough in the specification to apprise readers of enough detail that the inventors had possession of the invention by describing what was used and how. One cannot provide a black box for persons of ordinary skill in the art to figure out what to do since this also means a person of ordinary skill in the art does not know what the Applicant possessed. 
Additionally, the amendments to claims 10 and 20 introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “to inform how the robotic manipulator to stop.” The original disclosure did not mention that a redundant sensor, communication, and/or logic would inform how the robot will stop. Paragraphs [0012], [0017], [0022], and [0054-0055] do not mention that the redundant sensor, communication, and/or logic would inform how the robotic manipulator to stop. Applicant is required to cancel the new matter in the reply to this Office Action.

Allowable Subject Matter
Claims 1-9 and 11-19 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 20120109374 A1) is pertinent because it discusses calculating torques at robot manipulator joints in real time. However, these torques are not braking torques.
Bonnett (US 20170201195 A1) is pertinent because it discusses stopping the rotation of an electric motor when its determined that the motor is not capable of stopping in time of a calculated command stop time.
Jonsson (US 4819184 A) is pertinent because it discusses continuously calculating maximum acceleration and deceleration values for at least one axis of the movement axes during the operation of the robot. And the calculating is based on the static and dynamic properties of the robot and an assumed value of the maximum available torque of the drive motors.
Niehaus (DE 10361132 A1) is pertinent because it discusses monitoring the kinetic energy of an object held by a manipulator and a braking distance and reducing the speed of the object for its safety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664